November 1, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                CITIZENS NATIONAL BANK OF TEXAS, Appellant

NO. 14-11-00517-CV                         V.

                        NXS CONSTRUCTION INC., Appellee
                        ________________________________

        This cause, an appeal from the judgment in favor of appellee, NXS Construction
Inc., signed, March 17, 2011 (the “2011 Judgment”), was heard on the transcript of the
record. We have inspected the record and find error in the 2011 Judgment. We therefore
REFORM the 2011 Judgment as follows:

      Item c) is wholly stricken;
      Item g) now reads, “Taxable Court Costs incurred in prosecuting this matter;”.

      We order the 2011 Judgment AFFIRMED except as modified in this judgment.

       We order appellant, Citizens National Bank of Texas, to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.